 

Exhibit 10.1

 

MANAGEMENT FEE WAIVER AGREEMENT

 

THIS MANAGEMENT FEE WAIVER AGREEMENT (this "Agreement") is made as of the 8th
day of July, 2015 between AUDAX CREDIT BDC INC. (the "Company"), and AUDAX
MANAGEMENT COMPANY (NY), LLC, a Delaware limited liability company (the
"Adviser").

 

WHEREAS, the Adviser is the investment adviser to the Company pursuant to the
terms of the Investment Advisory Agreement between the Adviser and the Company
dated as of June 16, 2015 (the "Advisory Agreement"); and

 

WHEREAS, the Adviser wishes to waive a portion of the Base Management Fee and
Incentive Fee (each as defined in the Advisory Agreement) to which the Adviser
is entitled under the Advisory Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.Waiver of Base Management Fee. The Adviser hereby waives the right to receive
Base Management Fees to the extent necessary so that the Base Management Fee
payable under the Advisory Agreement will be equal to, and calculated in the
same manner as, the Base Management Fee otherwise payable by the Company, if
such Base Management Fee were calculated at an annual rate equal to 65 basis
points (instead of an annual rate of 1%).

 

2.Waiver of Incentive Fee on Net Investment Income. The Adviser hereby waives
the right to receive the Incentive Fee on Pre-Incentive Fee Net Investment
Income to the extent necessary so that, such Incentive Fee will be equal to, and
calculated in the same manner as, the corresponding Incentive Fee on
Pre-Incentive Fee Net Investment Income, if such Incentive Fee (i) were
calculated based upon the Adviser receiving 10% (instead of 15%) of the
Pre-Incentive Fee Net Investment Income and (ii) did not include any "catch-up"
feature in favor of the Adviser.

 

3.Waiver of Capital Gain Fee. The Adviser hereby waives the right to receive the
Capital Gain Fee to the extent necessary so that, such Capital Gain Fee will be
equal to, and calculated in the same manner as, the corresponding Capital Gain
Fee, if such Capital Gain Fee were calculated based upon the Adviser receiving
10% (instead of 15%) of the amount subject to the Capital Gains Fee, as
otherwise calculated pursuant to Section 3(b)(ii) of the Advisory Agreement.

 

4.Additional Waiver of Incentive Fees. Without limitation on the foregoing, the
Adviser hereby waives the right to receive Incentive Fees to the extent
necessary so that it does not receive Incentive Fees which are attributable to
income and gains of the Company that exceed an annualized rate of 12% in any
calendar quarter.

 

 

 

 

5.Determination of Waived Amounts. The Adviser shall determine the Base
Management Fees and Incentive Fees waived hereunder in its reasonable
discretion, which determination shall be final and binding on the Company.

 

6.Effective Period. This Agreement will become effective upon its execution, and
will remain in effect until terminated earlier by either party hereto on 60 days
prior written notice.

 

7.Amendments; Waivers. This Agreement may be altered or amended, and any
provisions hereof may be waived, only upon the written approval of the Adviser
and the Company.

 

8.Notices. Any notice or other communication given under this Agreement will be
deemed to have been given if given in writing (including telex, telecopy or
similar teletransmission) addressed as provided below or to the addressee at
such other address as the addressee will have specified by notice actually
received by the addressor, and if either (a) actually delivered in fully legible
form to such address or (b) in the case of a letter, five days will have elapsed
after the same will have been deposited in the United States mails, with
first-class postage prepaid and registered or certified.

 

If to the Adviser, to it at:

 

Audax Management Company (NY), LLC

101 Huntington Avenue

Boston, MA 02199

Attn: General Counsel

 

If to the Company, to it at:

 

Audax Credit BDC Inc.

101 Huntington Avenue

Boston, MA 02199

Attn: General Counsel

 

9.Successors. This Agreement will be binding upon and will inure to the benefit
of the parties hereto and their respective heirs, successors and assigns.

 

10.Headings. The headings in this Agreement are inserted for convenience of
reference only and will not be a part of or control or affect the meaning
hereof.

 

11.Counterparts. This Agreement may be executed in more than one counterpart
with the same effect as if the parties executing the several counterparts had
all executed one counterpart.

 

12.Entire Agreement. This Agreement supersedes any and all oral or written
agreements heretofore made relating to the subject matter hereof and constitutes
the entire agreement of the parties relating to the subject matter hereof.

 

 

 

 

13.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of New York.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as an agreement under seal as of the date first above
written.

 

  AUDAX CREDIT BDC INC.           By: /s/ Byron Pavano     Name: Byron Pavano  
  Title: Authorized Signatory             AUDAX MANAGEMENT COMPANY (NY), LLC    
      By: /s/ Byron Pavano     Name: Byron Pavano     Title: Authorized
Signatory  

 

 

 

 

